DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christian L. Belady (Belady) US 7,511,959.
As per claim 1 Belady disclose;
A mobile datacenter (item 11 trailer/container see Col.. 2 line 19-20 see fig. 3 and 4) cooling system, comprising: 
a cooling loop (fig. 3 and 4 items 14-17) located on a mobile unit (11), the cooling loop including at least one cold plate (14) within a pod (12) on the mobile unit (fig. 3 item 11) and a dry cooler (fig. 3 and 4 item 16) external to the pod (12) on the mobile unit (11), the cooling loop to enable coolant to be provided to the coldplate (14) to receive heat from at least one computing device (item 13 col. Line 15-16 “cold plates 14 are arranged to be in direct contact with electronics in the server computers 13” examiner interprets electronics includes processors essential for server computers) and to enable the coolant to be provided to the dry cooler (fig. 3 and 4 item 16) for removal of the heat to an ambient environment (16 outside heat exchanger fig. 3 and 4 item 16 outside of item 12 but on trailer 11).

As per claim 2 Belady disclose;
at least one processor (item 13 attached to item 14 see 13 col. Line 15-16 “coldplates 14 are arranged to be in direct contact with electronics in the server computers 13” examiner interprets electronics includes processors essential for server computers) associated with the cooling loop to determine a temperature associated with the at least one computing device (Col. 2 line 30-31) and to enable cooling of the at least one computing device using the dry cooler (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Belady in view of Austin Michael Shelnutt (Shelnutt) US 9,968,010.
As per claims 3 and 5, Belady disclose cooling loop for item 14 and determines
temperature, based on cooling liquid supply, but does not teach well known details of controlling further, at least one flow controller associated with the cooling loop, the at least one flow controller to be enabled based in part on a cooling requirement for the at least one computing device. And
-at least one processor within the control unit to receive sensor inputs from sensors associated with the at least one computing device, the at least one processor to enable flow controllers to cause cooling for the at least one computing device according to one or more flow rates or flow volumes for the coolant.
	However in analogues art Shelnutt, teaches at least one flow controller (Fig. 1A item 169) associated with the cooling loop (loop for items 108, 120 etc.) the at least one flow controller (140 flow control valve controlled by item 169) to be enabled based in part on a cooling requirement for the at least one computing device (102 see col. 8 lines “The dynamic control valve 140 is positioned to dynamically regulate liquid flow through the first transfer conduit 122 of the block
radiator 118. Sensor/s 168 that detect intake, internal or 15 exhausted temperatures, moisture levels, or liquid pressure”).  
at least one processor (Fig. 1A item 169 having controller e.g. processor) within the control unit to receive sensor inputs from sensors (item 168) associated with the at least one computing device (106), the at least one processor to enable flow controllers to cause cooling for the at least one computing device according to one or more flow rates or flow volumes for the coolant. (Col. 8 lines 14-21)
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Shelnutt to the device of Belady would have yielded predicable results and resulted in an improved cooling system, that would allows for effectively control cooling discretely at device or node level. (Col. 2 lines 16-21)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Belady in view of Yan Cui (Cui) US 10,162,396.
As per claim 4 Belady disclose control unit, for item 14 and determines temperature 
Base on supplied liquid, but does not teach well known details of controlling further, a control unit on the mobile unit, the control unit for controlling one or more flow controllers to enable the cooling loop for the pod.
	However in analogues art Cui, teaches at least one flow controller (fig. 4 item 210 controls flow through speed control of pump 201) a control unit (222) on the mobile unit, the control unit (222) for controlling one or more flow controllers (411) to enable the cooling loop for the pod (Fig. 4).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Cui to the device of Belady would have yielded predicable results and resulted in an improved cooling system, that would allows for effectively controlling flexibility of providing variable liquid flow for the system to save energy. (Col. 1 lines 50-21)

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Belady in view of Levi A. Campbell (Campbell) US 9,213,343.
As per claims 7 and 8 Belady disclose, control unit, for item 14 and determines temperature Based on supplied liquid, and at least one heat exchanger within the dry cooler; and one or more pumps to circulate the coolant within the dry cooler; but does not teach well known details of controlling further, a first feature of the dry cooler determined based in part on at least one physical feature associated with the mobile unit and based in part on a second feature associated with one or more racks hosting servers on the mobile unit. and a control unit to enable the one or more pumps to circulate the coolant
	However in analogues art Campbell, teaches a first feature (fig. 7 item Target from 700) of the dry cooler (fig. 730) determined based in part on at least one physical feature associated with the mobile unit (IT POWER) and based in part on a second feature (item 721) associated with one or more racks hosting servers on the mobile unit. And a control unit (fig. 7 item 740) to enable the one or more pumps (722 and 732) to circulate the coolant (liquid).
	Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Campbell to the device of Belady would have yielded predicable results and resulted in an improved cooling system, that would allows for effectively controlling temperature of the container to save energy. (Col. 9 lines 40-50).
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. 
1-Regarding arguments “The Election Is Not Required But Group I Is Confirmed As Elected Without Traverse”
Examiner respectfully disagree because during telephone conversation applicant elected Group 1 and further confirmed by examiner in non-final office action, therefor arguments are mute.

2-Regarding argument “For example, the cited combination at least fails to disclose features for:
“the cooling loop including at least one cold plate within a pod on the
mobile unit and a dry cooler external to the pod on the mobile unit.” And related arguments,  
First, the Office Action is wrong because Belady reports an enclosure, such as a
container 11 that includes an outside heat exchanger 16:
The exemplary scalable computing apparatus 10 comprises an
enclosure 11, such as a building 11 or structure 11, and which may be a
trailer 11 or shipping container 11, which may be hauled by a truck, for
example, which houses a data center 12 comprising a plurality of server
computers 13. Belady, 2: 17-22; and: The coldplates 14 are connected by way of supply and return lines 15a, 15b to a heat exchanger 16 which may be, but is not necessarily, located outside the building 11 or trailer 11. Id., 2:37-39; also Fig. 3. Therefore, at least these example disclosures are not to "a dry cooler external to the pod," as partly in claim 1. Second, in a separate approach, Belady reports that the heat exchanger may be located "outside of the trailer": The heat exchanger 16 is typically located outside of the trailer 11 if liquid cooling is used.

Examiner respectfully disagree, because, fig. 3 and 4 clearly shows disclosed claimed subject matter as described in Col. 2 line 19-20 and Col. 3 lines 16-34.
	For details see Fig. 3 and Col. 3 lines 19-20 “The data center 12 is disposed within the trailer 11” and as shown in fig. 3 item 16 is located outside item 12 but within trailer 11. 
	Above arguments are mute as, Belady disclose “a cooling loop (fig. 3 and 4 items 14-17) located on a mobile unit (11), the cooling loop including at least one cold plate (14) within a pod (12) on the mobile unit (fig. 3 item 11) and a dry cooler (fig. 3 and 4 item 16) external to the pod (12) on the mobile unit (11),”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835